Exhibit 10.1
(ACTIVANT LOGO) [d67692d6769200.gif]
The Activant Solutions Inc. Annual Incentive Bonus Plan (the “Plan”) is designed
to create an incentive for employees selected to participate in the Plan
(“Participants”) to align their individual goals with those of Activant
Solutions Inc. (the “Company”) and to reward Participants with an incentive
bonus award (“IB”) when the benefits of that alignment are reflected in the
Company’s financial results. Participants will be designated as “Corporate” or
“Business Unit” Participants and any award payments will be calculated
accordingly.
Bonuses are determined by the actual achievement by the Company and respective
Business Units (if applicable to the Participant) of certain financial
performance measures and, for certain Participants, the achievement of certain
individual performance measures, as established for the applicable Company
fiscal year period (“Plan Year”). The financial performance measures (“Financial
Measures”) and potential bonus pool are established for each Plan Year by the
Company’s Board of Directors (“Board”) or Compensation Committee of the Board
(“Compensation Committee”). Actual Company and/or, as applicable, Business Unit,
financial performance is compared against the Financial Measures to produce an
“Achievement Award Percentage”. This Achievement Award Percentage is then
multiplied against a Participant’s Target Incentive Compensation (“TIC”) to
determine such Participant’s annualized financial performance award for that
Plan Year (“Financial Award”). The Participant’s annualized Financial Award
(which is pro-rated as described below if participation is less than the full
Plan Year) is compared to the cumulative total of quarterly IB payments for the
Participant, if any, made during the Plan Year and the remainder (including any
“overachievement” that occurs when the Achievement Award Percentage is greater
than 100%) is awarded as a “Final IB Financial Achievement Award.”
PLAN TERM; ANNUAL ACHIEVEMENT MEASURES
The Plan shall commence as of October 1, 2008 and shall continue for each Plan
Year in which annual Financial Measures are approved for that Plan Year by the
Board or Compensation Committee.
ELIGIBILITY & PARTICIPATION
The TIC opportunities and qualifying jobs / job levels under the Plan are
subject to review and approval by the Company’s Chief Executive Officer (“CEO”).
Employees in these qualifying job / job levels who are not concurrently
participating in another Company incentive plan may be nominated by management
to participate. The nominated employee becomes a Participant if the nomination
is approved by the CEO (or, in the CEO’s absence, the Senior Vice President of
Human Resources) (“SVP HR”). Subject to the immediately following paragraphs,
participation for each Participant for each Plan Year will commence upon the
later of the first day of the Plan Year or the first day of the first full
fiscal quarter immediately following designation of such employee as a
Participant. Except as otherwise approved by the CEO or the Senior Vice
President of Human Resources, Participants must be employed in a qualifying job
/ job level for the full fiscal quarter to be eligible to participate in the
Plan for that quarter. The terms of the CEO’s participation in the Plan will be
determined by the Board and/or the Compensation Committee, and the terms of
participation for the SVP HR will be determined by the Board, the Compensation
Committee or the CEO.
A Participant may be removed from the Plan or have his or her TIC reduced if his
or her job performance, as documented through the Company’s performance
appraisal program, is not at least maintained at a level consistent with the
“MC” classification on the Company’s performance rating scale. Any Participant
who has a change in his or her TIC (including a reduction in his or her TIC or
removal from the Plan other than for termination of employment) with an
effective date after the beginning of a fiscal quarter will have that change
impact his or her IB calculation at the beginning of the next fiscal quarter.
A Participant must be employed by the Company at the time of approval of the
Achievement Award Percentage by the Board (or Compensation Committee) for the
Participant, as well as at the time of the actual payment of the Annual Award
(as defined below), to qualify for any resulting IB payment. Participation in
the Plan, and eligibility for IB, terminates immediately upon a Plan
Participant’s termination of employment.

1



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d67692d6769200.gif]
DETERMINATION OF ACHIEVEMENT AWARD PERCENTAGE AND PAYOUT AUTHORITY
The Achievement Award Percentage for each fiscal quarter is generally determined
by the Board (or Compensation Committee) within 45-50 days after the end of the
respective quarter and within 70-75 days after the end of the fiscal year. No IB
payout for a fiscal quarter or Plan Year shall be due to any Participant or made
until the Achievement Award Percentage is approved by the Board (or Compensation
Committee) and the financial statements for the period have been approved by the
Audit Committee of the Board.
FINANCIAL COMPONENTS
The annual Financial Measures may include the following components, as well as
other financial measures, determined by the Board or Compensation Committee:
Company Performance Target:

•   Quarterly and annual adjusted EBITDA: Earnings Before Interest, Taxes,
Depreciation, and Amortization as defined under the Company’s existing bank
credit facility agreement as adjusted for the inclusion or exclusion of
financial components as defined by the Board (referred to in this document as
“Adjusted EBITDA”).

•   Quarterly and annual revenue: Revenue from the sale of goods and services.

Business Unit Performance Target:

•   Business Unit quarterly and annual adjusted EBITDA (if applicable): Business
unit adjusted EBITDA referred to as Business Unit Plan Contribution.

•   Business Unit quarterly and annual revenue: Revenue from the sale of goods
and services.

Bonus Plan Funding
The Plan will be “funded” (that is, has dollars to allocate to Participants) if
the Company (and Business Unit, as applicable) minimum amounts for IB payout
under the Financial Measures and, if applicable, Personal Objectives (as defined
below) (together, the “Achievement Measures”) are achieved or exceeded. The
potential range of IB funding based on meeting the Achievement Measures for the
particular Plan Year ranges from 0% to 200% of the established annual pool at
100% achievement. All Participants will be classified as Corporate Participants
or Business Unit Participants. The Financial Measures component of the
individual IB award (“Annual Award”) will apply to Corporate Participants and
Business Unit Participants as follows:

2



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d67692d6769200.gif]

                              Business     Corporate   Unit     Financial  
Financial Participant   Achievement   Achievement  
Corporate
    100 %     0 %
Business Unit*
    30 %     70 %

 

*   Note that the Business Unit component will not be funded unless the minimum
corporate threshold portion of the Financial Measure is met, regardless of any
achievement on Business Unit Financial Measures.

Personal Component
To increase the linkage of IB payments to Company strategy, the Annual Award for
selected Participants, as designated by the CEO or SVP HR, will include a
component (“Personal Component”) for the achievement of individually designated
personal objectives (“Personal Objectives”). For those Participants, this
Personal Component will represent 35% of the TIC available for their Annual
Award (or pro rata portion for those who start during a Plan Year). Personal
Objectives are established annually and documented by the Personal Objectives
Form attached as Exhibit 1. Personal Objectives are scored at the end of the
Plan Year by the Participant’s manager or Compensation Committee, as applicable.
The scoring range for the Personal Component of the Annual Award is as follows:

         
SR Rating — Superior Results
  90% to 125 %  
EE Rating — Exceeds Expectations
  70% to 115 %  
MC Rating — Meaningful Contribution
  50% to 99 %  
NI Rating — Needs Improvement
    0 %  
DM Rating — Does Not Meet Expectations
    0 %

Based on the total distribution of Personal Component attainments, any amounts
forfeited by Participants, in whole or in part, for non-achievement of Personal
Objectives will revert to the available IB pool for the Plan Year and be
available for payout.
The Personal Component will be measured annually and any resulting and approved
payout will be made with the Final IB Achievement Award for the Plan Year.
Participants who are transferred or hired into a Personal Component eligible
position after the first fiscal quarter of the Plan Year will not have the
Personal Component added for that Plan Year.
Computation of Plan Awards:
The Annual Award available for Participants is based on the overall Company-wide
Financial Measures for the Plan Year. For example, if ‘overachievement’ is
attained then potential individual awards are proportionately increased as
determined by the Board or Compensation Committee. Participants will fall in one
of two categories for Plan award allocations: those participating in the
Personal Component program and who do not participate in the Personal Component
program. Annual Award allocations will be made as follows:

3



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d67692d6769200.gif]

                      Financial         Achievement   Personal Type of
Participation   Only   Component  
Financial Achievement
    100 %     65 %
Personal Component Attainment
    0 %     35 %

Example Weighting at 100% Bonus Plan Funding:
If the Plan is funded at 100% for achievement of the target Financial
Measure(s), then the portion of a Participant’s Annual Award from each source
would be as follows:

                              Bonus Weighting @ 100% Plan     Funding     Corp  
BU   Personal Employee Type   Financial   Financial   Component  
Corporate (Personal Component)
    65 %     0 %     35 %  
Corporate (no Personal Component)
    100 %     0 %     0 %  
BU (Personal Component)
    20 %     45 %     35 %  
BU (no Personal Component)
    30 %     70 %     0 %

QUARTERLY IB ACHIEVEMENT AWARDS
For fiscal quarters 1 — 3 of each Plan Year, an IB Achievement Award payout for
the period may be made, at the Company’s discretion, when the minimum
performance threshold for Financial Achievement established by the Board (or
Compensation Committee) has been met, as determined by the Board (or
Compensation Committee). However, the award amount will be capped at 25% of the
Participant’s annualized TIC for that fiscal quarter. Awards for Participants
with a Personal Component will be capped at 16.25% of the Financial Achievement
portion of the quarterly payment. Participants must be employed at the time that
a quarterly IB Achievement Award payout is made to qualify to receive such
payout.
FINAL IB ACHIEVEMENT AWARD (includes Q4 quarterly ib achievement award, Personal
component award if applicable & annual overachievement, if applicable)
After the end of the Plan Year, the Company’s actual audited financial results
will be used to determine the Financial Achievement attained and the annualized
target award, which is the Participant’s pro-rated TIC multiplied by the
Achievement Award Percentage and including any “overachievement” provided under
the Financial Measures for the respective Plan Year. This annualized target
award is then compared against the year-to-date total of quarterly IB
Achievement Award payments (if any) made over the Plan Year and if the total of
cumulative quarterly IB Achievement Award payments is:
less than the annualized target award: Plan Participants will be eligible to
receive the difference as their Final IB Achievement Award.
more than the annualized target award: no further IB payments will be made.

4



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d67692d6769200.gif]
The Achievement Award Percentage is subject to review and approval by the
Compensation Committee. The CEO has full discretion to determine whether to
refer to the Compensation Committee consideration of achievement of IB award
payments for any particular fiscal quarter (except for any payments to be made
to him, which shall be determined by the Compensation Committee). The level of
the Company’s financial performance for the fiscal quarter or fiscal year, as
the case may be, is subject to the review and approval of the Audit Committee of
the Board. IB payments, if any, are not made until after such review and
approval by the Compensation Committee, if applicable, and the Audit Committee
for such fiscal quarter or fiscal year, as the case may be. Plan Participants
added to the Plan will not be eligible to participate until the first day of the
fiscal quarter after being added to the Plan.
IMPORTANT NOTE: EXCEPTIONS TO PLAN PROVISIONS AS STATED IN THIS DOCUMENT FOR ANY
PARTICIPANT REQUIRE SPECIFIC APPROVAL BY THE CEO or SENIOR VICE PRESIDENT OF
HUMAN RESOURCES. There is no vested entitlement to any bonus. Bonus payments are
made at the sole discretion of the Chief Executive Officer and are subject to
authorization by the Board (or the Compensation Committee). Participants should
not make any assumption with respect to whether a payment will be made under
this Plan or the amount of any such payment. This Plan and any annual Financial
Measures used for determining awards under the Plan may be changed or withdrawn
at any time by the Board (or Compensation Committee). Plan payment terms,
participation and eligibility for payment may be changed at any time by the CEO
or Senior Vice President of Human Resources, retroactively or prospectively,
with or without prior notice, at the discretion of the CEO and all Company
incentive plans require review and approval by the CEO and the Compensation
Committee. No statement, expressed or implied, or any other feature of the Plan
affects the employment-at-will status of Participants. The Company, the
Compensation Committee and/or the CEO have full discretionary authority to
administer and interpret the Plan, including discretionary authority to
determine eligibility for participation and for bonus payments under the Plan,
the amount of bonus (if any) payable per Participant and to interpret or provide
for any omitted or ambiguous terms.


5



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d67692d6769200.gif]
Key Strategic Initiatives / Individual Objectives
For Personal Component Participants ONLY

                 
Name:
              Date:                                                       
 
                Business Unit:            
 
     
 
       

                      Specific Objective   % Weight   Measurement   Result
 
    %             
 
                   
 
    %             
 
                   
 
    %             
 
                   
 
    %             
 
                   
 
    %             
 
                   
Total Score
    100 %            

     
Specific Objective:
  Should be SMART — Specific, Measurable, Achievable, Realistic & Time Bound
% Weight:
  Should sum to 100% in total
Measurement:
  How will success be measured?
Result:
  To be completed when reporting achieved results

                 
Associate:
            Date:                                                       
 
               
Manager:
              Date:                                                       

6



--------------------------------------------------------------------------------



 



(ACTIVANT LOGO) [d67692d6769200.gif]



Example 1 – Date Participation Begins
Employee receives a promotion effective February 1 and because of the promotion
is now in an eligible job and job level to participate in the Plan. If approved,
the earliest date the employee would become a Plan Participant is April 1 — the
beginning of fiscal Q3.



Example 2 – Date TIC Change is Effective
Plan Participant has a TIC increase of $2,000 as of November 1. Plan
calculations and awards will not be affected by the change until the quarter
that begins January 1.



Example 3 – Final Plan Payment Calculation, Less Than Full Year Participation

Assume: Participation began Q2 and the achievement award percentage is 100%.

                  TIC       Pro-ration:       Pro-rated         (Quarters of    
  Target Award         Participation/4)       (annualized)     x       =        
              $10,000       3/4       $7,500                           Total of
Quarterly       Pro-rated Pro-Rated       IB Achievement       Final IB Target
Award       Award Payments       Achievement (annualized)   -   (Q2 & Q3)   =  
Award (annual)                   $7,500       $5,000       $2,500

7